Lumpkin, C. J.
It is needless to rehearse the testimony on the trial. Suffice it to say, that Heath and Amanda Knight utterly deny all the equity in the bill. Both alleging that the conveyance from Martin to Heath, and Heath to Amanda Knight were hona fide transactions, and made upon a fair consideration. Upon the trial, the Court charged the jury in substance, that if Heath took the title to the lot, without authority from Martin, and in fraud of Binn’s rights, that his title was bad, and that he could convey no title to Mrs. Knight, Upon a motion to set aside the verdict rendered in favor of the complainant and grant a new trial, the presiding "Judge discovered and corrected his own error, and granted a new trial. And this was right. In Trueluck and others vs. Peeples and others, 3 Ga. R., 446, this Court held, that where a purchaser of land, without notice of any fraud or defect in the title, purchases from one affected with notice, the former will be protected. So, where a purchaser with notice purchases from one without notice, the purchaser with notice will be protected. For otherwise, a hona fide purchaser might be deprived of the benefit of selling his property *455for its full value; and this doctrine has been uniformly maintained by this Court, and it controls this case, and must finally prove fatal to it, unless this proof is supplied.
Judgment affirmed.